Citation Nr: 0729057	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tonsillar fossa and/or 
lateral oropharyngeal squamous cell cancer with metastases, 
including left parotid, to include as secondary to exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel  


INTRODUCTION

The veteran had military service from August 1966 to July 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied entitlement to service connection for 
tonsillar fossa and/or lateral oropharyngeal squamous cell 
cancer with metastases, including left parotid.  The claims 
file subsequently was transferred to the RO in Portland, 
Oregon.  The veteran testified at a Board hearing at the RO 
before the undersigned Veteran's Law Judge in April 2005.  A 
transcript of the hearing is of record. 

The Board remanded the case for additional development in 
July 2005 and October 2006.  

Additional evidence was submitted after this case was 
certified to the Board.  A remand pursuant to 38 C.F.R. § 
20.1304 is not necessary, however, as the evidence consists 
of duplicate copies of information already considered by the 
RO. 

The veteran apparently filed a service connection claim for 
prostate cancer in July 2006.  This matter is referred to the 
RO for appropriate action.  


FINDING OF FACT

The preponderance of the evidence is against a finding of a 
relationship between the current diagnosis of tonsillar fossa 
and/or lateral oropharyngeal squamous cell cancer with 
metastases, including left parotid, and service.


CONCLUSION OF LAW

Tonsillar fossa and/or lateral oropharyngeal squamous cell 
cancer with metastases, including left parotid, was not 
incurred in service.  38 U.S.C.A §§ 1110, 5103, 5103A (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated July 2003 and again in August 2005.  While the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection,  no new disability rating or effective 
date for award of benefits will be assigned as the claims for 
service connection were denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of  
the disability, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for tonsillar fossa 
and/or lateral oropharyngeal squamous cell cancer with 
metastases, including left parotid.  He essentially contends 
that his cancer is due to Agent Orange exposure in service.  
He asserts that his cancer would have spread to his bronchus, 
larynx, and trachea without treatment, and therefore, that it 
should be presumed to be related to service. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private medical records dated from 1996 to 1998 show 
treatment for tonsillar cancer.  In October 1996, the veteran 
had a resection of cancer, neck dissection, and tracheotomy.  
Private medical records dated in 1997 showed no clinical 
evidence of the disease. 

A November 2006 VA medical report notes that the veteran was 
diagnosed with tonsillar fossa and/or lateral oropharyngeal 
squamous cell cancer with metastases, including left parotid 
in August 1996.  A September 2005 private medical statement 
contains these same facts concerning his medical history.

The next issue is whether there is evidence of any in-service 
occurrence of tonsillar fossa and/or lateral oropharyngeal 
squamous cell cancer with metastases, including left parotid.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, certain diseases, including 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), shall be service-connected, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e). 

Personnel records confirm that the veteran served in Vietnam 
from January 1, 1967 to December 31, 1967; so exposure to 
herbicides is presumed.  However, the veteran's tonsillar 
fossa and/or lateral oropharyngeal squamous cell cancer with 
metastases, including left parotid, is not included among 
those diseases that are presumed to be service connected.  
The November 2006 VA examiner determined that the veteran's 
tumor, which he considered part of the pharynx, hypopharynx, 
and mouth, was not considered to be a type of respiratory 
cancer, even though the airway did extend to the throat.  The 
examiner noted that the throat is more resistant to airway 
irritations and problems because of its size and different 
type of epithelium.  Thus, the examiner did not associate 
this type of tumor with airway tumors or cancers.    

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See, Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, this does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  See, Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicide exposure.  Brock v. 
Brown, 10 Vet. App. 155 (1997).

The determinative issue is whether the veteran's cancer can 
be directly related to herbicide exposure.  

The favorable evidence consists of a May 2005 private medical 
report, which notes that, while it was not certain whether 
the veteran's malignancies were related to exposure to Agent 
Orange or other herbicides, it was certainly possible.

The unfavorable evidence consists of a November 2006 VA 
examination report, on which the VA medical examiner found 
that it was more likely than not that the veteran's cancer 
was not related to herbicide exposure.  The VA examiner noted 
that he reviewed the veteran's medical records and stated he 
was unaware of any statistical evidence showing a higher 
incidence of the veteran's types of cancer and herbicide 
exposure.  The examiner also noted the veteran's exposure to 
chewing tobacco and smoking, both of which are significant 
risk factors for his type of oral cancer.   
The negative evidence outweighs the positive.  The veteran's 
private medical opinion is merely speculative, stating that 
it was merely possible that the veteran's cancer was related 
to his service.  A medical opinion based on speculation, 
without supporting clinical data or other rationale does not 
provide the required degree of medical certainty.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Thus, the medical 
opinion the veteran submitted carries little evidentiary 
weight because it is "... unsupported and unexplained..." 
Bloom, 12 Vet. App. at 187.  

In contrast, the VA examiner provided a rationale for his 
opinion, noting the absence of any statistical evidence that 
there was a higher incidence of the type of cancers the 
veteran had and exposure to Agent Orange.  He also noted a 
review of the veteran's medical records.  The opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely on 
the veteran's reported history.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

Although the veteran has argued that his current tonsillar 
fossa and/or lateral oropharyngeal squamous cell cancer with 
metastases, including left parotid is related to herbicide 
exposure in service, this is not a matter for an individual 
without medical expertise.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the veteran's lay assertions 
have been considered, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between the veteran's current tonsillar fossa and/or lateral 
oropharyngeal squamous cell cancer with metastases and 
herbicide exposure.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
tonsillar fossa and/or lateral oropharyngeal squamous cell 
cancer with metastases, including left parotid, to include as 
secondary to herbicide exposure; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.




ORDER

Entitlement to service connection for tonsillar fossa and/or 
lateral oropharyngeal squamous cell cancer with metastases, 
including left parotid, to include as secondary to exposure 
to herbicides is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


